

115 S3377 IS: Homeland Procurement Reform Act
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3377IN THE SENATE OF THE UNITED STATESAugust 23, 2018Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the purchase of certain items related to national security according to certain
			 criteria.
	
 1.Short titleThis Act may be cited as the Homeland Procurement Reform Act or the HOPR Act. 2.Requirement to buy certain items related to national security interests according to certain criteria; exceptions (a)Requirement (1)In generalIn order to ensure that certain components of the Department of Homeland Security procure certain critical equipment of the quality and innovation necessary to carry out effectively their security, enforcement, and investigative missions, except as provided in subsection (b), funds appropriated or otherwise made available to the Department of Homeland Security front line operational components may not be used for the procurement of an item described in paragraph (2) unless the item meets the criteria listed in paragraph (3).
 (2)Covered itemsThe items referred to in paragraph (1) are as follows: (A)Body armor components intended to provide ballistic protection for an individual consisting of one or more of the following components:
 (i)Soft ballistic panels. (ii)Hard ballistic panels.
 (iii)Concealed armor carriers worn under uniform. (iv)External armor carriers worn under uniform.
 (B)Helmets and other head protection and components that provide ballistic protection. (C)Protective eyewear.
 (D)Rain gear, cold weather gear, and other environmental and flame-resistant clothing. (E)Footwear.
 (F)Uniforms. (G)Bags and packs.
 (H)Holsters and tactical pouches. (I)Patches, insignia, and embellishments.
 (J)Respiratory protective masks. (K)Chemical/biological/radiological/nuclear (CBRNE) protective gear.
 (L)Hearing protection equipment. (M)Other critical safety items as determined appropriate by the Secretary of Homeland Security.
 (3)CriteriaThe criteria referred to in paragraph (1) are as follows: (A)In the case of a uniform, the item includes technology for tracking and control purposes.
 (B)The contractor providing the item and each first-tier subcontractor of the contractor, including the end-item manufacturer, is currently registered as an entity with the System for Award Management, administered by the Government Services Administration.
 (C)In the case of any unit or agency insignia included with the item, the contractor providing the item and each first-tier subcontractor of the contractor, including the end-item manufacturer, shall agree to—
 (i)store any unit or agency insignia, including patches, badges, emblems, and other insignia in a locked area;
 (ii)report any pilferage or theft of any unit or agency insignia at any stage prior to delivery; and (iii)destroy any defective or unusable item with any unit or agency insignia in a manner set forth by the Secretary and maintain records of such destruction that includes the destruction date, description of item destroyed, quantity destroyed, and method of destruction.
						(4)Applicability to contracts and subcontracts
 (A)In generalExcept as provided under subsection (b), the Secretary of Homeland Security may not enter into a contract for procurement unless the contract, and each subcontract under the contract, requires that the criteria under subparagraphs (A) through (C) of paragraph (3) are met.
 (B)Consistency with international agreementsThis section shall be applied, after consultation with the Office of the United States Trade Representative, in a manner consistent with United States obligations under international agreements.
					(b)Exceptions
 (1)Availability exceptionThe requirement under subsection (a) does not apply to the extent that the Secretary of Homeland Security determines that satisfactory quality and sufficient quantity of any item described in subsection (a)(2) cannot be procured as and when needed at United States market prices.
 (2)Exception for certain procurementsThe requirement under subsection (a) does not apply to the following procurements: (A)Procurements by vessels in foreign waters.
 (B)Procurements in response to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
 (3)Notification requirementNot later than 7 days after awarding a contract using an exception under subsection (b), the Secretary shall post a notification that the exception has been applied on the Internet site maintained by the General Services Administration known as 23FedBizOps.gov (or any successor site).
				(c)Maximum uniform allowance for certain personnel
 (1)In generalNotwithstanding the maximum uniform allowance set forth in section 591.103 of title 5, Code of Federal Regulations, the maximum uniform allowance for agents of the frontline operational components shall be $1,200.
 (2)Rule of constructionNothing in this subsection shall be construed as limiting or otherwise modifying the authority under section 505 of the Department of Homeland Security Appropriations Act, 2004 (6 U.S.C. 453a).
 (d)TrainingThe Secretary of Homeland Security shall ensure that each member of the acquisition workforce of the Department of Homeland Security who participates personally and substantially in the acquisition of textiles on a regular basis receives training during fiscal year 2019, and at least biennially thereafter, on the requirements of this section and the regulations implementing this section.
 (e)Effective dateThis section applies with respect to contracts entered into by the Department of Homeland Security or its component agencies on or after October 1, 2018.
 (f)DefinitionsIn this Act: (1)The term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives.
 (2)The term front line operational component means— (A)U.S. Customs and Border Protection;
 (B)U.S. Immigration and Customs Enforcement; (C)the Transportation Safety Administration;
 (D)the Coast Guard; (E)the United States Secret Service;
 (F)the National Protection and Programs Directorate; (G)the Federal Emergency Management Agency; and
 (H)the Federal Law Enforcement Training Centers. (3)The term United States includes the territories and possessions of the United States.